DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/096, 008 filed on November 12, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ an image compositing unit configured to composite the images captured by the imaging units to generate a composite image” (in claim 1); “an acquiring unit configured to acquire information about an object around the vehicle” (in claim 1); “the image compositing unit is configured to set a boundary between the captured images in the composite image such that the boundary is provided in a part where the imaging areas of the imaging units overlap with each other” (in claim 1); “in a case where the acquiring unit acquires the information about the object, the image compositing unit changes the boundary.” (in claim 1); “the acquiring unit is configured to acquire the information about the object in the first imaging area” (in claim 2); “in the case where the acquiring unit acquires the information about the object, the image compositing unit moves the boundary such that the boundary gets closer to the first imaging unit as compared with a case where the acquiring unit does not acquire the information about the object” (in claim 2); “ in the case where the acquiring unit acquires the information about the object, the image compositing unit enlarges a use area of the image captured by the second imaging unit and reduces a use area of the image captured by the first imaging unit…” (in claim 3); “the acquiring unit includes at least one side acquiring unit configured to acquire the information about the object on the lateral side of the vehicle” (in claim 4); “in a case where the side acquiring unit acquires the information about the object, the image compositing unit moves the boundary to a front side of the vehicle as compared with a case where the side acquiring unit does not acquire the information about the object” (in claim 4); “the image compositing unit moves the boundary to the front side of the vehicle as compared with a case where the rear side acquiring unit does not acquire the information about the object’ (in claim 5); “wherein in a case where the front acquiring unit or the rear acquiring unit acquires the information about the object, the image compositing unit does not move the boundary” (in claim 6); “in the case where the acquiring unit acquires the information about the object, the image compositing unit moves the boundary such that the boundary after a movement thereof overlaps with the boundary before the movement thereof” (in claim 8); “the acquiring unit is configured to acquire the information about the object in the first imaging area” (in claim 9); “the image compositing unit is configured to generate a corresponding part of the composite image by blending the image captured by the first imaging unit and the image captured by the second imaging unit” (in claim 9); “in the case where the acquiring unit acquires the information about the object, the image compositing unit changes a blending rate of the captured images in the corresponding part of the composite image …” (in claim 9). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figure 1 and Paragraphs [0049], [0072].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the image compositing unit moves the boundary such that the boundary after a movement thereof overlaps with the boundary before the movement thereof.” There is insufficient antecedent basis for the claimed feature “the boundary before the movement thereof” in the claim, thereby renders the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20190351824 A1).

Regarding claim 1, Kim discloses a display device for a vehicle, comprising: a plurality of imaging units configured to capture images around the vehicle (Figs. 2A-2B: cameras 160a-160d); an image compositing unit configured to composite the images captured by the imaging units to generate a composite image (Figs. 1, 4, 8A-8D, ¶0201: the processor 170 may generate each of the synthesis areas 301, 303, 305 and 307 from the images acquired from the first to fourth cameras 160a, 160b, 160c, and 160d); an image display unit configured to display the composite image generated by the image compositing unit (¶0193: the around view image may include first to fourth synthesis areas 301, 303, 305, and 307. Such an around view image may be displayed on the display unit 180); and an acquiring unit configured to acquire information about an object around the vehicle ( ¶0104: the processor 170 may generate the object information by performing object analysis such as detecting the object from the photographed image by processing the image, tracking the object, measuring the distance with respect to the object, and confirming the object), wherein the imaging units are arranged such that imaging areas thereof overlap with each other, the image compositing unit is configured to set a boundary between the captured images in the composite image such that the boundary is provided in a part where the imaging areas of the imaging units overlap with each other, and in a case where the acquiring unit acquires the information about the object, the image compositing unit changes the boundary (¶0249-0250: as shown in FIG. 8a, when it is predicted that the object will approach within the predetermined distance and pass along the left side of the vehicle 700, locations of the first boundary line 311 and the second boundary line 313 may be changed to locations in the first synthesis area 301 and the third synthesis area 305 in the around view image…as shown in FIG. 8b, another boundary line, that is, a first changed boundary line 341 may be set at a first location in the first synthesis area 301 instead of the first boundary line 311. ¶0253: an area between the first boundary line 311 and the first changed boundary line 341 may be a first overlapping area 345 which may be a part of the first synthesis area 301 or the second synthesis area 303).
Regarding claim 2,  Kim discloses the display device according to claim 1, wherein the imaging units include a first imaging unit configured to capture an image in a first imaging area and a second imaging unit configured to capture an image in a second imaging area (Figs. 8A-8C, 10A-10C: synthesis areas 301, 303, 305, and 307) that overlaps with the first imaging area (overlapping areas 345 and 347), the acquiring unit is configured to acquire the information about the object in the first imaging area, and in the case where the acquiring unit acquires the information about the object (Figs. 10A-10C, first object and second object), the image compositing unit moves the boundary (¶¶0249-0250, 0282, 0288: changed boundary line 341/361) such that the boundary gets closer to the first imaging unit (See Figs. 2B, 8A-8C, 10A-10C, the boundary 341/361 is closer to the  camera 160a compared to camera 160b) as compared with a case where the acquiring unit does not acquire the information about the object (See Fig. 8A illustrates boundaries 311 and 313 before changing their location).
Regarding claim 3, Kim discloses the display device according to claim 2, wherein in the case where the acquiring unit acquires the information about the object (¶0285: as shown in FIG. 10b, when it is predicted that the first object will pass along the right side of the vehicle, the processor 170 may generate the modulated around view image which is modified such that the second synthesis area 303 may include the first overlapping area 345 included in the first synthesis area 301 and the second overlapping area 347 included in the third synthesis area 305), the image compositing unit enlarges a use area of the image captured by the second imaging unit and reduces a use area of the image captured by the first imaging unit (¶0250: Due to the first and second boundary lines 311 and 313, which are newly set, the size of the second synthesis area 303 may be enlarged and the sizes of the first synthesis area 301 and the third synthesis area 305 may be reduced) as compared with the case where the acquiring unit does not acquire the information about the object (See Fig. 8A illustrates before the synthesis area 303 is enlarged).
Regarding claim 4, Kim discloses the display device according to claim 2, wherein the first imaging unit includes a side imaging unit (Fig. 2B: camera 160b/160d) configured to capture an image on a lateral side of the vehicle (synthesis area 303/307), the second imaging unit includes a rear imaging unit (camera 160c) configured to capture an image on a rear side of the vehicle (synthesis area 305), the acquiring unit includes at least one side acquiring unit configured to acquire the information about the object on the lateral side of the vehicle (Figs. 8A-8C, 10A-10C: an object in area 303), and in a case where the side acquiring unit acquires the information about the object, the image compositing unit moves the boundary to a front side of the vehicle (¶¶0249-0250: as shown in FIG. 8a, when it is predicted that the object will approach within the predetermined distance and pass along the left side of the vehicle 700…as shown in FIG. 8b, another boundary line, that is, a first changed boundary line 341 may be set at a first location in the first synthesis area 301 instead of the first boundary line 311) as compared with a case where the side acquiring unit does not acquire the information about the object (See Fig. 8A illustrates boundaries 311 and 313 before changing their location).
Regarding claim 5, Kim discloses the display device according to claim 4, wherein the side imaging unit is arranged more forward than a fore and aft center of the vehicle , the at least one side acquiring unit comprises a plurality of side acquiring units including a front side acquiring unit arranged more forward than the fore and aft center of the vehicle  and a rear side acquiring unit arranged more rearward than the fore and aft center of the vehicle (Fig. 2B: camera 160b and 160d), and in a case where the rear side acquiring unit acquires the information about the object, the image compositing unit moves the boundary to the front side of the vehicle  (Figs. 8A-8C, 10A-10C, ¶0250: as shown in FIG. 8b, another boundary line, that is, a first changed boundary line 341 may be set at a first location in the first synthesis area 301 instead of the first boundary line 311) as compared with a case where the rear side acquiring unit does not acquire the information about the object (See Fig. 8A illustrates boundaries 311 and 313 before changing their location).
Regarding claim 6, Kim discloses the display device according to claim 4, further comprising a front acquiring unit configured to acquire the information about the object on the front side of the vehicle and a rear acquiring unit configured to acquire the information about the object on the rear side of the vehicle (Fig. 2B, cameras 160a -160d), the front acquiring unit and the rear acquiring unit being separate from the side acquiring unit (cameras 160b and 160d) , wherein in a case where the front acquiring unit or the rear acquiring unit acquires the information about the object, the image compositing unit does not move the boundary (¶0289: When the object is located on the boundary line 361 and the boundary line 361 cannot be changed).
Regarding claim 7,  Kim discloses the display device according to claim 4, further comprising a front acquiring unit configured to acquire the information about the object on the front side of the vehicle and a rear acquiring unit configured to acquire the information about the object on the rear side of the vehicle, the front acquiring unit and the rear acquiring unit being separate from the side acquiring unit (Fig. 2B, cameras 160a -160d), wherein in a case where the front acquiring unit or the rear acquiring unit acquires the information about the object, the image compositing unit moves the boundary (Figs. 8A-8C, 10A-10C, ¶0250: as shown in FIG. 8b, another boundary line, that is, a first changed boundary line 341 may be set at a first location in the first synthesis area 301 instead of the first boundary line 311).
Regarding claim 8, Kim discloses the display device according to claim 2, wherein the boundary has a prescribed length in a circumferential direction around the vehicle (Figs. 8A-10C, 10A-10C: overlapping arear 345), and in the case where the acquiring unit acquires the information about the object, the image compositing unit moves the boundary (¶0250: as shown in FIG. 8b, another boundary line, that is, a first changed boundary line 341 may be set at a first location in the first synthesis area 301 instead of the first boundary line 311) such that the boundary after a movement thereof overlaps with the boundary before the movement thereof (See Figs. 6A-6B, a boundary line before change of the boundary line and Fig. 8B the boundary line 341 after change) .
Regarding claim 9, Kim discloses the display device according to claim 1, wherein the imaging units include a first imaging unit configured to capture an image in a first imaging area and a second imaging unit (cameras 160a-160d) configured to capture an image in a second imaging area that overlaps with the first imaging area (Figs. 8A-8C, 10A-10C, overlapping area 345/347), the acquiring unit is configured to acquire the information about the object in the first imaging area ( ¶0104: the processor 170 may generate the object information by performing object analysis such as detecting the object from the photographed image by processing the image, tracking the object, measuring the distance with respect to the object, and confirming the object), the image compositing unit is configured to generate a corresponding part of the composite image by blending the image captured by the first imaging unit and the image captured by the second imaging unit (Figs. 6A-6B, 8A-8C, 10A-10C, images captured by the cameras), the corresponding part being a part corresponding to the boundary (boundaries 311, 313, 315, 317, 341, 343) and in the case where the acquiring unit acquires the information about the object, the image compositing unit changes a blending rate of the captured images in the corresponding part of the composite image such that a proportion of the image captured by the second imaging unit increases and a proportion of the image captured by the first imaging unit decreases (¶0250: Due to the first and second boundary lines 311 and 313, which are newly set, the size of the second synthesis area 303 may be enlarged and the sizes of the first synthesis area 301 and the third synthesis area 305 may be reduced) as compared with a case where the acquiring unit does not acquire the information about the object (See Fig. 8A illustrates boundaries 311 and 313 before changing their location).
Regarding claim 10, Kim discloses the display device according to claim 1, wherein the composite image generated by the image compositing unit is a plan view image in which the vehicle is looked down on from right above (¶¶0106, 0196:  the images of the synthesis areas 301, 303, 305, and 307 may be images acquired by changing the viewpoint of the images acquired from the first to fourth cameras 160a, 160b, 160c, and 160d from the forward view to the top view).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190351824 A1) in view of Watanabe (US 20110166782 A1).
Regarding claim 11, Kim does not explicitly disclose wherein the image display unit is configured to display a parking position candidate in the composite image.
However, Watanabe discloses wherein the image display unit is configured to display a parking position candidate in the composite image (¶0076:  The parking assist image composite section 33 makes a composite image from the image captured by the rear camera 22 and the parking assist image, in such a manner that the parking assist image, such as an area to which the vehicle body B is led, and an area where the vehicle body B reaches when moving a set distance, is superimposed on the road surface, and to display the composite image on the monitor 16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by utilizing wherein the image display unit is configured to display a parking position candidate in the composite image, as taught by Watanabe, for displaying the condition of the road surface and the presence of the obstacle around the vehicle body on the monitor during parking of the vehicle body, without effort but with excellent visibility (Watanabe: ¶0011). 
The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Kamiyama (US 20120170812 A1) describes a driving support display apparatus that combines a bird's-eye-view image of the area around a vehicle from images captured by a plurality of cameras.
Kumagai (US 20120219190 A1) describes a collision avoidance system.

Sakaniwa (US 2015/0281594 A1) describes to provide an image processing system and an image processing method that are easy for a user to use by generating a more natural composite image that makes the solid object (the obstacle) easily visible.

Sakuragi (US 20190281229 A1) describes a bird's-eye view video generation device, a bird's-eye view video generation system, a bird's-eye view video generation method for a vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488